Title: To George Washington from Timothy Pickering, 27 December 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State Decr 27. 1796.
                        
                        The Secretary of State respectfully lays before the President the great bulk of
                            the papers which he has selected to lay before Congress relative to French affairs. Some
                            others remain on which the Secretary is continuing the draft of his letter to Mr Pinckney.
                        
                    